Citation Nr: 0720249	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At a VA examination in November 2003, it was noted that the 
veteran had a friend of 10 years, a girl friend, and good 
family relations.  The examiner found that the veteran had no 
impairment in thoughts or communication.  He had no suicidal 
or homicidal ideations and his hygiene was good.  The veteran 
was working at a job which he had held for 3 years, and his 
supervisor was a fellow Vietnam veteran who helped cover for 
the veteran at times.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 70. 

In March 2004, the veteran was fired from his job for not 
being physically able to work (he had a warehouse job as an 
order puller).  His employer indicated that the veteran had 
physical problems and had missed too much work, noting that 
it had become impossible to schedule the veteran not knowing 
when his physical problems would flare-up.

Subsequently, a VA psychiatrist found in August 2004 that the 
veteran's PTSD symptoms had worsened, impacting his ability 
to work.  The psychiatrist assigned a GAF score of 39, and 
noted that the veteran had been undergoing both individual 
and group therapy for his PTSD through VA.

With the foregoing as context, it is observed that the 
veteran's claims file contains VA treatment records only up 
to April 2005.  The records from April 2005 to the present 
should be obtained, as they may be relevant to the veteran's 
claim.  In addition, the veteran has not received a VA 
examination for PTSD in over three years; and given the 
apparent change in his PTSD related symptomatology, a new 
examination is necessary.
 
The evidence also shows that the veteran has numerous 
physical complaints, including chronic inflammatory 
polyneuropathy in his legs, which causes his legs to give 
out.  At a VA examination in April 2001, the examiner found 
that the primary limiting factor to the veteran working was 
his non-service connected physical problems and not his 
service-connected PTSD.  However, in light of the August 2004 
opinion concerning the impact of PTSD on the veteran's 
ability to work, a medical opinion is needed to address the 
veteran's employability.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his claim, 
what evidence, if any, he is to submit, and 
what evidence VA will obtain with respect to 
his claim for a rating in excess of 50 percent 
for PTSD.  Further, ask him to submit any 
evidence in his possession which pertains to 
his claim; and inform him as to how effective 
dates are formulated.

2. Obtain copies of the veteran's VA 
treatment records from April 2005 forward.

3.  Once the requested development is 
accomplished, schedule the veteran for a 
psychiatric examination to determine the 
severity of his PTSD.  The examiner should 
be provided with the veteran's claims file 
and asked to fully review it.  Any 
conclusion should be supported by a full 
rationale.  The examiner should also 
indicate, without taking the veteran's age 
into account, whether the veteran is 
precluded from obtaining or maintaining any 
gainful employment (consistent with his 
education and occupational experience) 
solely due to his PTSD.  The examiner should 
specifically comment on the veteran's 
physical problems and their impact on his 
employability, as well as how any substance 
abuse impacts the veteran in this regard.

4.  Once the development has been completed, 
the claim should be readjudicated.  If any 
of the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond before returning the 
record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




